UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49752 LEGEND OIL AND GAS, LTD. (Formerly SIN Holdings, Inc.) (Exact name of small business issuer in its charter) Colorado 84-15070556 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 601 Union Street, Suite 4500 Seattle, WA (Address of principal executive offices) (Zip Code) 206-838-9735 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Not Applicable T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act) Yeso No T The Company had 60,560,000 shares of its $.001 par value common stock outstanding as of November 8, 2010. 1 FORM 10-Q LEGEND OIL AND GAS, LTD (Formerly SIN HOLDINGS, INC.) Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Stockholder's Equity 5 Consolidated Statements of Cash Flows (unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LEGEND OIL AND GAS LTD. (Formerly SIN Holdings, Inc. ) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets Other Assets Assets of discontinued operations(Note C) - Total Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Deposit Accrued interest - offering notes - Currentl liabilities of discontinued operations - Total Current Liabilities Long Term Liabilities Loan from shareholder (Note G) - Accrued interest - shareholder loan - Notes payable - offering(Note - E) - Notes payable of discontinued operations - Total Liabilities Stockholders' Equity (Deficit)(Note-F) Preferred stock, $0.001 par value, 100,000,000 shares authorized; issued and oustanding: nil (2009: 100,000) - Common stock, $0.001 par value;400,000,000 share authorized; issued and oustanding: 60,560,000 (2009: 145,560,000) Additional paid In capital ) Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT ) $ $ (The accompanying notes are an integral part of these financial statements) 3 LEGEND OIL AND GAS LTD. (Formerly SIN Holdings, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Cumulative since inception of Development Stage For the Three Months Ended For the Nine Months Ended June 1, 2010 September 30, September 30, September 30, September 30, through September 30, 2010 REVENUES $
